DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application’s claims have been amended - please CHANGE the following in claim 1 (there was a missing space between “operations” and “and”): 
1. (Currently Amended) A method performed by a station (STA) capable of equipped with a wake-up radio (WUR) operations and a primary connectivity radio (PCR), the method comprising:



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant had previously amended as per the recommendations of the examiner.  He therefore believed the claims to be allowable over at least the prior art of record, either alone or in combination.  
2.  The IDS provided two pieces of prior art which have been reviewed and the examiner upholds his allowance for the following reasons:
	i.  The BONCLE INC. reference puts forth mutual authentication between two parties/devices using two consecutive one-time passwords.   Note that BONCLE INC. does not teach power savings in a device that is equipped with a wake-up radio  and primary connectivity radio, waking or sleeping states, a security field derived from a Timing Synchronization Function (TSF), determining a second security phrase based on the received first security phrase and the received wake-up frame, nor a wake-up frame that is used for matching purposes.
1. (Currently Amended) A method performed by a station (STA) capable of equipped with a wake-up radio (WUR) operations and a primary connectivity radio (PCR), the method comprising:
before the STA enters a sleep state, receiving a first security phrase; 
while the PCR STA is in a the sleep state, receiving a wake-up frame on the WUR, wherein the wake-up frame includes at least a security field derived from a Timing Synchronization Function (TSF) timer;
determining a second security phrase based on the received first security phrase and the received wake-up frame;
determining whether the wake-up frame is valid based at least in part on there is a match between the second security phrase and a value information in the security field of the wake-up frame; and
waking up the STA PCR only if based on a determination is made that there is a match between the second security phrase and the value in the field of the wake-up frame is valid.
ii.  The Qualcomm reference (both from the WO and RU), puts forth power saving with data fetch time, end of data indicator and with data acknowledgement.  The reference does not teach a wake-up radio, a first security phrase, a security field derived from a Timing Synchronization Function, a second security phrase based on the received first security phrase and the wake-up frame nor the determination that the wake-up frame is valid based on the match between second security phrase and a valule information in the security field of the wake-up frame and then waking up the device:
1. (Currently Amended) A method performed by a station (STA) capable of equipped with a wake-up radio (WUR) operations and a primary connectivity radio (PCR), the method comprising:
before the STA enters a sleep state, receiving a first security phrase; 
while the PCR STA is in a the sleep state, receiving a wake-up frame on the WUR, wherein the wake-up frame includes at least a security field derived from a Timing Synchronization Function (TSF) timer;
determining a second security phrase based on the received first security phrase and the received wake-up frame;
determining whether the wake-up frame is valid based at least in part on there is a match between the second security phrase and a value information in the security field of the wake-up frame; and
waking up the STA PCR only if based on a determination is made that there is a match between the second security phrase and the value in the field of the wake-up frame is valid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414